Exhibit 10.2


Summary of the Registrant's Compensatory Arrangements with Executive Officers


Name and Title
 
Base Salary for 2018
F. Thomson Leighton
Chief Executive Officer
 
$1
James Benson
Chief Financial Officer
 
$500,000
Aaron Ahola
Senior Vice President and General Counsel
 
$425,000
Robert Blumofe
EVP - Platform & General Manager Enterprise Division
 
$490,000
James Gemmell
Executive Vice President - CHRO
 
$450,000
Adam Karon
EVP and General Manager Media Division
 
$450,000
Rick McConnell
President and General Manager Web Division
 
$565,000
William Wheaton
Chief Strategy Officer
 
$420,000






